Citation Nr: 1440190	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  14-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for degenerative osteoarthritis of the cervical spine.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound of the right little finger.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

5.  Entitlement to service connection for radiculopathy of the bilateral upper and lower extremities.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for dementia.

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION


The Veteran served on active duty from October 1950 to May 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The issue of an increased rating for a scar in the right frontal region has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of an increased rating for residuals of a shell fragment wound of the right little finger; service connection for a lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, PTSD, and dementia; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by degenerative joint disease and limitation of motion with pain; ankylosis or incapacitating episodes are not shown.

2.  Radiculopathy of the bilateral upper and lower extremities has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

1.  The criteria for disability rating in excess of 30 percent for degenerative osteoarthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for entitlement to service connection for radiculopathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

February 2011 and May 2011 letters satisfied the duty to notify provisions for the cervical spine and radiculopathy claim.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a March 2014 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in April 2011 and November 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Spine disabilities are evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes; otherwise, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for next higher rating, 40 percent rating, is unfavorable ankylosis of the entire cervical spine.

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Peripheral neuropathy is addressed in the remand section below and is considered a separate issue.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months is rated 40.  

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

During the appeal period, an April 2011 VA examination showed that forward flexion and extension of the cervical spine was 10 degrees, left lateral flexion was 5 degrees, left lateral rotation was 10 degrees, and right lateral flexion and rotation was 5 degrees.  Based on these findings, a higher disability rating based on limitation of motion is not warranted for cervical spine as the Veteran does not have unfavorable ankylosis of the entire cervical spine and this type of limitation of motion is contemplated by the 30 percent rating already in effect.  

Factors considered under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca have been also considered.  However, the evidence of record does not show that the Veteran's range of motion of the cervical spine as limited by pain or functional loss would warrant a higher rating.  The April 2011 VA examination results showed that the Veteran had objective evidence of pain following repetitive motion in addition to spasm, guarding, tenderness, and weakness found on examination; however, there was no additional limitations found after these repetitions.  There is no credible objective evidence to demonstrate there is any additional functional limitation to the extent that unfavorable ankylosis of the entire cervical spine is shown or approximated.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Therefore, even considering factors considered under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Veteran's disability level does not meet the criteria for a higher rating.  

As for associated objective neurological abnormalities under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran did have symptoms of radiating pain to the upper extremities as well as numbness, paresthesias, and leg or foot weakness during the April 2011 VA examination; however, it was noted that the Veteran had a cerebrovascular accident in 2001 and there were no objective findings or diagnosis of any neurological abnormalities associated with the cervical spine.  In fact, during the November 2011 VA examination, the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  Moreover, other types of possible neurological abnormalities such as bladder or bowel impairment have not been shown as associated with the cervical spine disability.  Therefore, the evidence does not shows additional neurological abnormalities to warrant separate ratings related to the cervical spine disability.

As for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the April 2011 VA examiner stated that the Veteran had no incapacitating episodes.  Therefore the criteria for the next higher rating, 40 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met. 

The Veteran's statements, and VA and private treatment records, also do not provide sufficient evidence for a higher or separate rating for his cervical spine disability.  The evidence does not conflict with the April 2011 VA examination report.

In sum, the evidence does not show that the criteria for a higher rating for degenerative osteoarthritis of the cervical spine were met at any time during the appeal period for the purpose of assigning a staged rating.  See 38 C.F.R. § 4.71, Diagnostic Code 5242.  There is no doubt to be resolved and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board notes that all findings and impairment (limitation of motion, functional limitation, and pain of the cervical spine) associated with the service-connected disability at issue is encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

The Veteran contends that service connection is warranted for his claimed radiculopathy of the bilateral upper and lower extremities.  

There is no competent evidence that the Veteran currently suffers from radiculopathy of the bilateral upper and lower extremities.  As previously stated, the Veteran did have symptoms of radiating pain to the upper extremities as well as numbness, paresthesias, and leg or foot weakness during the April 2011 VA examination; however, there were no objective findings or diagnosis of any neurological abnormalities associated with the cervical spine.  In fact, during the November 2011 VA examination, the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence that the Veteran has had the claimed disability at any time from when he first filed his claim for service connection in February 2011 or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran currently has radiculopathy of the bilateral upper and lower extremities falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

To the extent the Veteran's symptoms are encompassed by peripheral neuropathy of the extremities, that separate claim is addressed further in the remand section.

In the absence of evidence of a current disability, the preponderance of evidence is against the claim for service connection of radiculopathy of the bilateral upper and lower extremities; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 30 percent for degenerative osteoarthritis of the cervical spine is denied.

Service connection for radiculopathy of the bilateral upper and lower extremities is denied.


REMAND

In an August 2011 VA examination, the Veteran was diagnosed as having dementia.  The examiner, however, did not provide an opinion as to whether the Veteran's dementia was related to service or caused by or aggravated by his service-connected cervical spine disability.  Also, in August 2011, the Veteran was diagnosed as having peripheral neuropathy of the upper and lower extremities.  The examiner opined that the Veteran's peripheral neuropathy was unrelated to his cervical spine disability as they were two different disease entities with different pathophysiological processes unrelated to each other.  The Board finds this rationale not wholly sufficient as it does not address whether the Veteran's peripheral neuropathy was aggravated by his service-connected cervical spine disability.  In November 2011, the Veteran was diagnosed as having lumbar spondylosis.  The examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition as it was related to expected changes that occur as part of the normal process of aging.  The Board finds this rationale also not wholly sufficient as it does not address whether the Veteran's lumbar spine disability was aggravated by his service-connected cervical spine disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for these claims.

It appears from the medical evidence of record that the Veteran's nonservice-connected disabilities of residuals of CVAs in 1998 and 2001 and peripheral neuropathy may affect his right hand function.  During the April 2011 VA examination, the Veteran was diagnosed as having right fifth finger shell fragment wound with residual contracture; however, the medical evidence also shows that the Veteran's CVAs affected his right side and his peripheral neuropathy affected his upper extremities.  As the medical evidence does not clearly show whether the Veteran's nonservice-connected disabilities affect the Veteran's right hand function, an examination is necessary in order to determine the nature and severity of the symptoms related to the Veteran's service-connected right little finger.  38 C.F.R. § 4.2.

Finally, as the current severity of the Veteran's right little finger disability and the claims for service connection for a lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, posttraumatic stress disorder, and dementia could have an impact on the outcome of the issue of TDIU, that issue is considered inextricably intertwined.  Further, as the development for the claim for service connection for dementia could have an impact on the outcome of the issue of service connection for PTSD, that issue is also considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the TDIU and PTSD issues should be remanded as well.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional(s) to determine the etiology of his lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, and dementia.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, and dementia are related to the Veteran's period of active service.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, and dementia are caused or aggravated by his service-connected cervical spine disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, and the February 2011 private physician's letter.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Also, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected residuals of a shell fragment wound of the right little finger.  The claims file must be made available to the examiner prior to the examination.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner must assess the severity of the Veteran's residuals of a shell fragment wound of the right little finger.  

Additionally, the examiner is asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected residuals of a shell fragment wound of the right little finger and any symptoms associated with the nonservice-connected residuals of CVAs and peripheral neuropathy.  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should state this in the examination report.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Following the above examinations, schedule the Veteran for a VA examination regarding entitlement to TDIU.  All efforts to schedule the Veteran for the examination must be fully documented.  

The claims file must be made available to the examiner for review prior to the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner concludes that the Veteran is capable of securing a substantially gainful occupation, the examiner must state the types of occupation the Veteran is capable of and must specify what, if any, limitations would be present for such types of occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, after the above development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


